ACCEPTED
                                                                                     03-15-00019-CV
                                                                                            4815576
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 4/8/2015 4:36:16 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            NO: 03-15-00019-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
              IN THE THIRD DISTRICT COURT OF           APPEALSAUSTIN, TEXAS
                            AT AUSTIN, TEXAS              4/8/2015 4:36:16 PM
                                                            JEFFREY D. KYLE
                                                                  Clerk
           JEFF KAISER, P.C. and JEFFERY BENEDICT KAISER
                         a/k/a Jeffrey B. Kaiser,
                                                  Appellants
                                      v.
                          THE STATE OF TEXAS,
                                                  Appellees

                     From the 98th Judicial District Court
                           of Travis County, Texas
                  Trial Court Cause No. D-1-GV-13-000790

      APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME
               TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 26.3, Appellants Jeff

Kaiser, P.C. and Jeffery Benedict Kaiser, file this Unopposed Motion for

Extension of Time to File their Appellants’ Brief, which motion complies with

Rule 10.5(b), and in support thereof would respectfully show as follows:

      1.     Appellant requested the reporter’s record, including the trial

transcript and all trial exhibits, on January 28, 2015. The Court Reporter

promptly filed the reporter’s record on February 18, 2015. Unfortunately, the
trial exhibits, including a stipulation of facts between the parties, was

inadvertently left out of the reporter’s record. Appellants’ counsel did not

realize the omission had occurred until yesterday, April 7, 2015. Counsel

apologizes to the Court for his mistake in believing that the record was

complete and for not catching the omission earlier.

      2.     Appellants are requesting a short extension of time to file their

brief for a time sufficient for the Court Reporter to include in the record the

factual stipulation and trial exhibits. Appellants seek an extension for the lesser

of 7-days following the court reporter’s supplemental filing or 30-days from

today, which would make the extended deadline no later than May 8, 2015.

Appellants’ counsel has communicated with the Court Reporter, who indicates

that the inadvertently omitted exhibits and stipulation of facts will be filed with

the Court promptly.

      3.     This is Appellants’ second request for an extension of time to file

their brief on the merits.

      4.     This is an appeal from a final judgment in Cause No. D-1-GV-13-

000790; The State of Texas v. Jeff Kaiser, PC et al.; in the 98th Judicial District

Court of Travis County, Texas.       The trial court signed its final order on

December 1, 2014.




                                        2
      5.     Appellants filed a request for findings of fact and conclusions of

law on December 8, 2014.

      6.     Appellants filed their notice of appeal on January 8, 2015.

      7.     Appellants’ original deadline to file their brief was set for Friday,

March 20, 2015, and the deadline after the first unopposed extension was

granted by the Court was today, April 8, 2015.

      8.     Appellants respectfully request that the Court of Appeals extend

time for Appellants to file their Appellants’ Brief until the lesser of 7-days

following the court reporter’s supplemental filing or 30-days from today, which

would make the extended deadline no later than May 8, 2015.

      9.     Appellants do not seek this extension for the purposes of delay but

only so that justice may be served.

                                      PRAYER

      For all these reasons, Appellants respectfully request an extension of time

for filing their Appellants’ Brief for the lesser of 7-days following the court

reporter’s supplemental filing or 30-days from today, which would make the

extended deadline no later than May 8, 2015, and for all such further relief to

which they may be justly entitled.




                                        3
                                    TWOMEY | MAY, PLLC

                                    /s/ George F. May/
                                    _______________________________
                                    George F. May
                                    TBA NO. 24037050
                                    2 Riverway, 15th Floor
                                    Houston, Texas 77056
                                    (713) 659-0000 [Telephone]
                                    (832) 201-8485 [Telecopier]
                                    george@twomeymay.com

                                    Attorney in Charge on Appeal for Jeff
                                    Kaiser, P.C. and Jeffery Benedict Kaiser,
                                    Appellants


                   CERTIFICATE OF CONFERENCE:

I certify that I conferred with counsel for Appellee who stated that Appellee
does not oppose this motion.


                                    /s/ George F. May/
                                    _______________________________
                                    George F. May




                                     4
                       CERTIFICATE OF SERVICE

      I, George F. May, hereby certify that a true and correct copy of the above
and foregoing instrument has been forwarded to all parties and counsel of
record, pursuant to Rules 21 and 21a, Tex. R. Civ. P., on this 8th day of April,
2015.

Mr. John C. Adams                        Texas E-File/ E-Mail
Office of the Attorney General
300 W. 15th Street, Floor 8
Austin, Texas 78701
Telephone: 512-463-2173
Facsimile: 514-482-8341
E-Mail: John.adams@texasattorneygeneral.gov

Mr. Sean O’Neill
Assistant Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC 008
Austin, Texas 78711-2548
Telephone: 512-463-2173
Direct Line: 512-475-4255
Fax: 512-936-1409
Email: Sean.Oneill@texasattorneygeneral.gov


                                            /s/ George F. May/
                                            ___________________________
                                            George F. May




                                       5